Case 1:17-cr-00582-JMS-WRP Document 607 Filed 05/15/19 Page 1 of 2       PageID #:
                                  5414


 CYNTHIA A. KAGIWADA, HSBA # 7969
 ATTORNEY AT LAW
 P.O. Box 368
 Kaneohe, Hawaii 96744
 Telephone: (808) 230-4430
 E-mail: c_kagiwada@hotmail.com

 Attorney for Defendant
 KATHERINE P. KEALOHA

                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,               CR NO. 17-00582-JMS-WRP

       Plaintiff,                        DEFENDANT KATHERINE P.
                                         KEALOHA’S STATEMENT OF
        vs.                              NON-OPPOSITION TO MOTION
                                         TO STRIKE LYNN KAWANO
 KATHERINE P. KEALOH(1),                 FROM THE WITNESS LIST;
 LOUIS M. KEALOHA (2),                   CERTIFICATE OF SERVICE
 DEREK WAYNE HAHN (3),
 MINH-HUNG NGUYEN,
  aka Bobby Nguyen (4), and
 GORDON SHIRAISHI (5)



       Defendants.


                  DEFENDANT KATHERINE P. KEALOHA’S
                   STATEMENT OF NON-OPPOSITION TO
              STRIKE LYNNKAWANO FROM THE WITNESS LIST

        KATHERINE P. KEALOHA, by and through counsel, Cynthia

 Kagiwada, states that she has no opposition to striking Lynn Kawano from the
Case 1:17-cr-00582-JMS-WRP Document 607 Filed 05/15/19 Page 2 of 2          PageID #:
                                  5415


 witness list.

         The defense listed Ms. Kawano as a witness based on information received

 through discovery. However, upon further reflection, it does not appear that Ms.

 Kawano has relevant testimony to offer with respect to the charges in the instant

 case.

         DATED: Kaneohe, Hawai’i, May 15, 2019.

                                 Respectfully submitted,



                                   /s/ Cynthia Kagiwada
                                 CYNTHIA KAGIWADA
                                 Attorney for Defendant
                                 KATHERINE P. KEALOHA




                                          2
